Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 01/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents No. 10,743,250 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement submitted on 01/14/2021, has been considered by the Examiner and made of record in the application file.
Reasons for Allowance
Claims 1-20 are canceled.
Claims 21-40 are allowed (renumbered as claims 1-20).
The following is an examiner’s statement of reasons for allowance:
Claims 21 and 32 are allowed. The reasons for allowance are clear on the record. 
	Regarding claim 21, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “receiving a message from a network the WTRU is registered with, wherein the message comprises a first network slice selection assistance information (NSSAI) to access the network;
	determining, based on the received first NSSAI, that a set of network slices associated with the WTRU are to be modified;
	updating a second NSSAI based on the received first NSSAI; determining at least a portion of the updated second NSSAI to be included in a registration message; and
	transmitting the registration message including at least the portion of the updated second NSSAI.”, in conjunction with other claim elements as recited in claim 21, over any of the prior art of record, alone or in combination.
	Regarding claim 32, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “a receiver configured to receive a message from a network the WTRU is registered with, wherein the message comprises a first network slice selection assistance information (NSSAI) to access the network; a processor configured to:
	determine, based on the received first NSSAI, that a set of network slices associated with the WTRU are to be modified;
	update a second NSSAI based on the received first NSSAI; and determine at least a portion of the updated second NSSAI to be included in a registration message; and
	a transmitter configured to transmit the registration message including at least the portion of the updated second NSSAI.”, in conjunction with other claim elements as recited in claim 32, over any of the prior art of record, alone or in combination.
Therefore, claims 21-40 are allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645